DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 10, and 12 have been amended, claims 14 and 15 have been added, and claims 1, 3, 4, and 7-15 remain pending.
Terminal Disclaimer
The terminal disclaimer filed on 01/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Applicant Number 16/874544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strickland (US 3,328,901).
Regarding claim 1, Strickland discloses an outsole comprising at least one sheet body, the at least one sheet body comprising a substrate sheet (sole 17) and a continuous body (cleat assembly 10) that is secured to the substrate sheet, the continuous body comprising a plurality of protrusions (cleats 14) protruding from a surface of the substrate sheet and a connecting member (straps 18) that connects 
Regarding claim 3, Strickland discloses that the exposed portion extending along the continuous body has end edges located at a peripheral edge of the substrate sheet (Fig. 1).
Regarding claim 9, Strickland discloses a shoe comprising the outsole according to claim 1 (Fig. 1).

Claim(s) 1, 3, 9, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US 5,617,653), herein Walker.
Regarding claim 1, Walker discloses an outsole comprising at least one sheet body, the at least one sheet body comprising a substrate sheet (sole 816) and a continuous body (cleat assembly) that is secured to the substrate sheet, the continuous body comprising a plurality of protrusions (cleats 818) protruding from a surface of the substrate sheet and a connecting member (rib extending between cleats, as seen in Fig. 38-41) that connects each adjacent ones of the plurality of protrusions on a base end side in a protruding direction, the substrate sheet comprising a covered portion that is covered by the continuous body, and an exposed portion that is not covered by the continuous body to have the surface of the substrate sheet exposed to the outside therethrough (as seen in Fig. 38, 39), at least a 
Regarding claim 3, Walker discloses that the exposed portion extending along the continuous body has end edges located at a peripheral edge of the substrate sheet (Fig. 38, 39).
Regarding claim 9, Walker discloses a shoe comprising the outsole according to claim 1 (Fig. 38).
Regarding claim 10, Walker discloses that the protrusions and the connecting member of each of the plurality of continuous bodies are arranged alternately to each other in the longitudinal direction, wherein the protrusions of the plurality of the continuous bodies are not connected to each other in a width direction of the shoe, and wherein the covered portions and the exposed portions are alternately arranged in the width direction of the shoe (Fig. 39).
Regarding claim 13, Walker discloses a shoe comprising the outsole according to claim 10 (Fig. 38).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermonet (US 4,570,362).
Vermonet discloses an outsole comprising at least one sheet body, the at least one sheet body comprising a substrate sheet (base sole) and a continuous body (wall 1) that is secured to the substrate sheet, the continuous body comprising a plurality of protrusions protruding from a surface of the substrate sheet and a connecting member that connects each adjacent ones of the plurality of protrusions on a base end side in a protruding direction (as seen in annotated Fig. 1 below), wherein the connecting member and each of the plurality of protrusions have the same width, the substrate sheet .
	
    PNG
    media_image1.png
    457
    503
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 7, 8, 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, as applied to claims 1 and 10.
Regarding claim 4, Walker does not specifically disclose that the protrusions and connecting member are made of the same elastomer composition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protrusions and connecting member of the same composition in order to simplify manufacturing of the sole. It further 
Regarding claims 7 and 11, Walker does not specifically disclose the material of the substrate sheet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the substrate sheet of a fiber reinforced plastic sheet in order to use a material well known for use in shoe soles which is lightweight and strong.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Walker does not specifically disclose the material of the substrate sheet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the substrate sheet of a resin foamed sheet in order to use a material well known for use in shoe soles which provides support and cushioning to the user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, the embodiment of Fig. 38-41 does not disclose that each of the protrusions has a size in the longitudinal direction being larger than the size in the width direction. However, Walker teaches that cleats may be a variety of different shapes, including rectangular, such that the protrusions have a size in the longitudinal direction being larger than the size in the width direction (Fig. 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cleats shaped such that a size in the longitudinal direction is larger than a size in the width direction, as this would be a simple substitution of one cleat shape for another, with the 
 Regarding claim 15, Walker discloses an outsole comprising at least one sheet body, the at least one sheet body comprising a substrate sheet and a continuous body that is secured to the substrate sheet, the continuous body comprising a plurality of protrusions protruding from a surface of the substrate sheet and a connecting member that connects each adjacent ones of the plurality of protrusions on a base end side in a protruding direction, the substrate sheet comprising a covered portion that is covered by the continuous body, and an exposed portion that is not covered by the continuous body to have the surface of the substrate sheet exposed to the outside therethrough, at least a part of the continuous body extending on the substrate sheet, and at least a part of the exposed portion extending along the extending continuous body, in a width direction of a shoe, the protrusions are not connected to each other, the continuous body in which the protrusions and the connecting members are alternately arranged is extended along a length direction of the shoe, the covered portion and the exposed portion are provided alternately in the width direction of the shoe (as discussed regarding claim 1 above, Fig. 38-39).
The embodiment of Fig. 38-41 does not disclose that each of the protrusions has a size in the longitudinal direction being larger than the size in the width direction. However, Walker teaches that cleats may be a variety of different shapes, including rectangular, such that the protrusions have a size in the longitudinal direction being larger than the size in the width direction (Fig. 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cleats shaped such that a size in the longitudinal direction is larger than a size in the width direction, as this would be a simple substitution of one cleat shape for another, with the predictable result of providing different traction characteristics, depending on the needs of the individual user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4 and 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732